DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received 02/22/2021.   Claims 1-4, 7, 8 and 13 were amended.  Claim 13 contains no status identifier, but is being treated as “currently amended” in this office action.  Claims 1-13 are pending.
The objection to claim 13 set forth in the last office action is withdrawn due to the amendment received 02/22/2021.
The rejection of claims 1, 6, 8-11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (US 2005/0112407 A1) set forth in the last office action is withdrawn due to the amendment received 02/22/2021.
The rejection of claims 1-6, 8-11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Tokito et al. (US 6,416,887 B1) set forth in the last office action is withdrawn due to the amendment received 02/22/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US 2005/0112407 A1).
Regarding compounds of instant claims 1-7, Ogasawara et al. teaches compound of formula (1) for an organic electroluminescent device where each R group is a hydrogen or a substituent (see par. 4):

    PNG
    media_image1.png
    245
    324
    media_image1.png
    Greyscale
.
A substituent group may include an amino group preferably having 0 to 30 carbon atoms such as diphenylamino (see par. 46).  [It is noted that biphenyl is clearly recognized as an aryl group (see par. 75) known to one of ordinary skill in organic chemistry and an amino group with two biphenyl groups as the aryl group of a diarylamino would be within the taught 30 carbon atom upper limit for the defined amino groups.  Accordingly, the amino group of instant compound 1 of instant claim 7 is considered to be within the teachings of Ogasawara.]
	While Ogasawara et al. does not exemplify a compound of Formula 1 where one substituent R group is selected as the amino group such as diphenylamino or di-biphenylamino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such Formula 1 derivatives, because Ogasawara et al. clearly defines a suitable substituent group on a Formula 1 derivative to include diarylamino groups with aryl groups of up to 30 carbon atoms.  One would expect to achieve a functional 
Regarding instant claim 8 and instant formula 1 compounds as part of a device layer, Example 1 at par. 139 and example 2 at par. 143 disclose example devices comprising a Formula 1 type compound in an organic layer of a device per instant claim 8.  
Regarding device claims 9-11, the claimed device structure only requires a Formula 1 compound in a layer between electrodes of a device and accordingly, the structure of an Ogasawara Formula 1 compound in an organic layer of a device as taught in examples 1 and 2 meet the structural device limitations of claims 9-11.  Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).  Regarding intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 13 and a “formulation”, a formula 1 type compound is taught to be combined in mixture with a compound “a” in example 1 in par. 139.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokito et al. (US 6,416,887 B1).
arylamino groups (see col. 7, lines 1-15, 37-48; col. 26; see col. 27, lines 7-14):

    PNG
    media_image2.png
    271
    328
    media_image2.png
    Greyscale
.
(Regarding the “aryl” within the disclosed “diarylamino” groups, note that at least biphenyl, fluorene, and naphthyl are recognized by Tokito as a known aryl groups (see Table 1 starting at col. 19-20).
More specifically, compounds such as where diphenylamino groups are selected may result in a compound with a hole transport function (see col. 27, lines 14-17).
	While Tokito et al. does not exemplify a compound of Formula (5) where one substituent R group is selected as the amino group such as diphenylamino or di-biphenylamino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such Formula (5) derivatives, because Tokito et al. clearly defines a suitable substituent group on a Formula (5) derivative to include diarylamino groups.  One would expect to achieve a functional compound according to Tokito et al. Formula (5) and also meeting the requirements of the claims with a predictable result and a reasonable expectation of success.
Regarding the device structure claims, the compound is used in at least one organic compound layer between an anode and a cathode (see abstract). Regarding device claims 9-11, In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).   Regarding intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding a “formulation”, a layer comprising the derivative may be formed from a solution (see col. 10, lines 43-58).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tokito et al. (US 6,416,887 B1) in view of Tobise (US 2007/0138953 A1).
Tokito et al. is relied upon as set forth above for the rejection of claims 8 and 11.
Tokito et al. teaches a formula (5) compound may be used for a hole transport layer (see col. 27, lines 10, 14-17; col. 1, lines 43-58) and that additional materials may be combined, but Tokito et al. does not appear to teach specifically that a p-type compound is further added to the same layer as the derivative of formula (5).  In analogous art, Tobise teaches a p-dopant may be added to a hole-injection or hole-transport layer of an organic light emitting device in order to increase the number of holes in the material (see par. 102).  It would have been obvious to one of .  

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection over Ogasawara, applicant argues on page 38 of the remarks that “Ogasawara fails to teach, suggest, or otherwise disclose a compound that has only one amino group, and the amino group does not contain a second tetraphenylene group.”  Applicant further argues “Ogasawara clearly teaches that the substituents R1 to R16 in the compound of formula 1 are preferably alkyl, aryl, or heteroaryl.”  In response, the office maintains Ogasawara et al. clearly defines a compound of formula (1) for an organic electroluminescent device where each R group is individually selected as a hydrogen or a substituent (see par. 4):

    PNG
    media_image1.png
    245
    324
    media_image1.png
    Greyscale
.
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
	Applicant further argues that in contrast to Ogasawara, applicant’s compound “is a hole transport material” (see remarks on page 39).  In response, the office submits the claims never recite that the compound is a hole transporting compound.  As described in the rejection over Ogasawara, the device structure comprising the compound within a layer between an anode and cathode is met by the teachings of Ogasawara of a formula (1) compound between electrodes. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	Applicant argues there are technical effects of the compound of claim 1 that “cannot be expected based on the disclosure of Ogasawara”.  In response, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”  Accordingly, applicant’s allegations of unexpected or improved results are not supported by any evidence commensurate in scope with the claims and closest prior art (see MPEP 716.02).
Regarding the obviousness rejection over Tokito, applicant argues on page 41 of the remarks that “Tokito does not teach, suggest, or otherwise disclose any monoamino-substituted arylamino groups (see col. 7, lines 1-15, 37-48; col. 26; see col. 27, lines 7-14):

    PNG
    media_image2.png
    271
    328
    media_image2.png
    Greyscale
.
(Regarding the “aryl” within the disclosed “diarylamino” groups, note that at least biphenyl, fluorene, and naphthyl are recognized by Tokito as a known aryl groups (see Table 1 starting at col. 19-20).
Tokito does not define a Formula (5) such that more than one of the R groups must be an amino group.  The argument that Tokito teaches preferred groups and compounds that are different from applicant’s compounds is not persuasive.  Per MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” 
Applicant argues there are technical effects of the compound recited in amended claim 1 that “cannot be expected based on the disclosure of Tokito”.  In response, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).”  Accordingly, applicant’s allegations of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Also, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
	Regarding the “Note on Published Application”, the office submits the claimed subject matter has been considered based upon the claims of the application file.  The currently considered set of claims is the claim set filed 02/22/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent literature reference National Science Review, 4: 892-916, (2017) teaches tetraphenylene derivatives.
Nakagawa et al. (US 2004/0124766 A1) teaches an organic layer of an electroluminescent device may comprise multiple layers or a single layer comprising the functional materials (see par. 82-91).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786